In an action to recover damages for personal injuries, etc., the defendant Eun Sook Chung appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated November 12, 1999, as granted that branch of the plaintiffs’ motion which was to vacate their default in opposing her motion for summary judgment and, upon reconsideration, denied her motion for summary judgment.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the plaintiffs’ motion which was to vacate their default in answering, the appellant’s motion for summary judgment is denied.
To establish entitlement to vacatur of a default, a plaintiff must demonstrate a reasonable excuse for the default and a meritorious cause of action (see, Cooper v P & T Gen. Contr. Corp., 260 AD2d 423; Szilaski v Aphrodite Constr. Co., 247 AD2d 532; Betancourth v Pacheco, 232 AD2d 442). The *598Supreme Court erred in granting that branch of the plaintiffs’ motion which was to vacate their default, as they failed to demonstrate the existence of a meritorious cause of action (see, Lopez v Senatore, 65 NY2d 1017, 1019; Smith v Askew, 264 AD2d 834; Gutierrez v Metropolitan Suburban Bus Auth., 240 AD2d 469; Antoniou v Duff, 204 AD2d 670). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.